NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MORSHED ALAM,                                   No.    20-16825

                Petitioner-Appellant,           D.C. No.
                                                2:19-cv-05538-MTL-CDB
 v.

ALBERT CARTER, in his official capacity         MEMORANDUM*
as Acting Phoenix Field Office Director,
U.S. Immigration and Customs
Enforcement; et al.,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                            Submitted April 13, 2021**
                             San Francisco, California

Before: McKEOWN, RAWLINSON, and BADE, Circuit Judges.

      Morshed Alam maintains that he was a minor when he entered the United

States, fleeing Bangladesh, but Immigration and Customs Enforcement (“ICE”)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
determined that he was an adult. Contending that he was an unaccompanied alien

child on entry and therefore subject to certain legal protections even after he turned

eighteen, Alam brought a petition for a writ of habeas corpus under 28 U.S.C.

§ 2241 and a motion for a preliminary injunction, challenging his ongoing

detention and ICE’s failure to place him in the least restrictive setting available.

The district court denied the motion and dismissed the petition. We dismiss

Alam’s petition as moot.

      While this appeal was pending, Alam was released from detention. But he

argues that collateral consequences of ICE’s age determination mean his habeas

petition is not moot, because he may be re-detained, and because an immigration

judge (“IJ”) may use the age determination to bolster his adverse credibility

determination or to find him “to be lacking a ‘key’ element of an asylum claim, his

identity.” See Abdala v. INS, 488 F.3d 1061, 1064 (9th Cir. 2007) (“For a habeas

petition to continue to present a live controversy after the petitioner’s release or

deportation . . . there must be some remaining ‘collateral consequence’ that may be

redressed by success on the petition.”).

      Collateral consequences “create concrete legal disadvantages.” Zegarra-

Gomez v. INS, 314 F.3d 1124, 1125 (9th Cir. 2003). Alam has not identified legal

disadvantages arising out of the age determination. Any risk of re-detention does

not save his petition from mootness, as he was released pursuant to court order and


                                           2
there is thus a legal impediment to his re-detention. See Rodriguez v. Hayes, 591

F.3d 1105, 1117–18 (9th Cir. 2010) (holding that the petitioner’s claim was not

moot when the petitioner could be re-detained at the government’s discretion,

without a hearing before a neutral decisionmaker). And Alam’s argument that the

IJ will rely on the same documents in evaluating his identity or in making an

adverse credibility determination does not mean that the age determination creates

ongoing legal disadvantages; rather, this would involve a different entity weighing

the evidence and making its own determinations. Any claim of collateral

consequence is speculative and hypothetical.

      Alam has already received the relief that he sought through a petition for

habeas corpus: release from detention. His petition is therefore moot.

      DISMISSED.




                                         3